DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meadows (US 2018/0012132 A1) in view of Serban (EP 2201525 A2). 
Regarding claim 1
Meadows discloses 
A method acquiring at different time points t_i signal data ([0021])                       
clustering a set of data ([0021]), 
wherein the set of data containing at least a part of the signal data acquired and/or data obtained from and/or together with the signal data acquired for each or a part of the different time points t_i ([0020], the “algorithm” is to be used for data that is “temporal”—unique to time—weather data, flow meters, etc.),                               
wherein the clustering further comprises:
constructing a matrix C, wherein one dimension T of the matrix C

equals a number of the different time points t_i associated to data of a
dataset (claim 1  the state of “transitions over time” are used to construct a matrix), and                                      
wherein at least one other dimension N equals a number of the data of the set of data acquired for at least one of the different time points t_i, so that with respect to the dimensions T and N, an element Ci j of the matrix C is a value n_j of one of the data of the dataset acquired at a time point t_i (the clusters 0 through k create chain of operational states in the matrix, claim 1);
performing a similarity clustering based on the matrix C, wherein the different time points t_i for which the data values whose difference is smaller than a threshold value are grouped together to form clusters (claim 11, step B3 is repeated and then chain is built with “optimal clustering”) 
Meadows does not explicitly teach 
“selecting at least one of the clusters and determining for each of the different time points t_i that are part of the at least one cluster all acquired signal data that have been acquired within a predefined temporal threshold with respect to a considered time point t_i from the different time points t_i; and
 A method for automatically performing the image reconstruction of the biological object with previously determined acquired signal data”.


Serban, however, teaches 
selecting at least one of the clusters and determining for each of the different time points t_i that are part of the at least one cluster all acquired signal data that have been acquired within a predefined temporal threshold with respect to a considered time point t_i from the different time points t_i ([0060]—[0063], the clustering algorithm acquires temporal data with different thresholds [0040]—[0043]); and
 A method for automatically performing the image reconstruction of the biological object with previously determined acquired signal data ([0001]—[0007]).                   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the facility of “temporal data clustered with different thresholds” as taught by Serban in the method of  Meadows.
The justification for this modification would be to use a “clustering algorithm to a identify “temporal patterns” in targeted imaged regions ([0013]—[0018], Serban).
Regarding claim 2
Meadows in view of Serban teach the method according to claim 1, 

Meadows applied to claim 3 further teaches 
wherein the matrix C contains several dimensions N]j, j=1,...,k, wherein each dimension equals a number of the data of the set of data acquired for one of the different time points t_i (claim 1, the clusterings 0 through k build a chain of operating states through time—different points of time.)                                                 
Regarding claim 4
Meadows in view of Serban teach the method according to claim 1, 
Meadows applied to claim 4 further teaches 
wherein a largest cluster or a cluster with a highest degree of similarity is selected (claim 1—cluster analysis is performed, and anomalous clusters are rejected—i.e., clusters very different from the others).
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meadows (US 2018/0012132 A1) in view of Serban  (EP 2201525 A2) in view of ???? (JP 2000513978 A)
Regarding claim 3
Meadows in view of Serban teach the method according to claim 1, 
Meadows in view of Serban do not explicitly teach 
“wherein the similarity clustering is performed free of any a priori information or assumption regarding a motion of at least one part of the biological object and/or of a contrast dynamic measured for the biological object”.

(JP 2000513978 A), however, teaches 
wherein the similarity clustering is performed free of any a priori information or assumption regarding a motion of at least one part of the biological object and/or of a contrast dynamic measured for the biological object (DETAILED DESCRIPTION OF THE INVENTION—half-way through)                       
Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meadows (US 2018/0012132 A1) in view of Serban (EP 2201525 A2) in view of Kumai et al. (US 2011/0237931 A1). 
Regarding claim 5
Meadows in view of Serban teach the method according to claim 1, 
Meadows in view of Serban do not explicitly teach 
“wherein one of the following techniques is used for acquiring the signal data:
a) a pulse sequence wherein at least one spatial frequency is sampled at the different time points t_i during an acquisition; or
b) a pulse sequence that allows for reconstruction of undersampled real- time images from the signal data acquired at the different time points t_i of the acquisition; or



c) a standard pulse sequence in combination with an external device that is configured for measuring at least one signal that is modulated by motion of at least one part of the biological object at several time points t_i of the acquisition”.
Kumai, however, teaches 
wherein one of the following techniques is used for acquiring the signal data:
a) a pulse sequence wherein at least one spatial frequency is sampled at the different time points t_i during an acquisition ([0074]); or
b) a pulse sequence that allows for reconstruction of undersampled real- time images from the signal data acquired at the different time points t_i of the acquisition ([0002]—[0003], scanning time is “real time”); or
c) a standard pulse sequence in combination with an external device that is configured for measuring at least one signal that is modulated by motion of at least one part of the biological object at several time points t_i of the acquisition ([0073]—[0074], echo signal is modulated by “heartbeat period—motion of one part of biological object). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the facility of “pulse sequence and spatial frequency” as taught by Kumai in the method of Meadows in view of Serban.

The justification for this modification would be to shorten imaging time ([0013], Kumai). 
	
Regarding claim 6
Meadows in view of Serban in view of Kumai teach the method according to claim 5, 
Kumai applied to claim 6 further teaches 
wherein the set of data comprises:
for technique (a): repeatedly sampled spatial frequencies or a transformed version thereof ([0074]);
for technique (b): real-time images ([0002], MRI images are taken in the motion—i.e., “real time”); and
for technique (c): signals from the external device ([0002]—[0003], signals come from MRI patient—MRI machine is “external device” that accumulates data which becomes “k-space data”).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meadows (US 2018/0012132 A1) in view of Serban (EP 2201525 A2) in view of Kumai et al. (US 2011/0237931 A1) in view of Le Fur (US 2017/0052238 A1).                              
Regarding claim 7


Meadows in view of Serban in view of Kumai teach the method according to claim 5, 
Althought strongly inherent in Meadows in view of Serban in view of Kumai, they aforementioned references do not explicitly teach 
“wherein a system is configured for automatically performing a data augmentation when using the technique (a) if several receiver coils are used for magnetic resonance signal reception”
Le Fur, however, teaches 
wherein a system is configured for automatically performing a data augmentation when using the technique (a) if several receiver coils are used for magnetic resonance signal reception ([0021], many coils; and the coils have amplifiers to perform “data augmentation”—data amplification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “receiver coils” as taught by Le Fur in the method of Meadows in view of Serban in view of Kumai.
The justification for this modification would be to collect the MRI data and amplify it and then turn it into useful images. 
Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meadows (US 2018/0012132 A1) in view of Serban (EP 2201525 A2) in view of Mukai (EP 2733672 A1).

	Regarding claim 8
	Meadows in view of Serban teach the method according to claim 1, 
	Meadows in view of Serban do not explicitly teach 
“which further comprises performing a dimensionality reduction procedure in order to decrease a number of the data available for each of the different time points t_i”.
Mukai, however, teaches 
which further comprises performing a dimensionality reduction procedure in order to decrease a number of the data available for each of the different time points t_i ([0045]—[0049]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “dimension reduction facility” as taught by Mukai in the method of Meadows in view of Serban.
The justification for this modification would be to provide a “waveform approximation facility” that doesn’t require too much parameter tuning by the user (SUMMARY OF INVENTION, Mukai). 
Regarding claim 9
	Meadows in view of Serban teach the method according to claim 1, 
Meadows in view of Serban do not explicitly teach 

“wherein the matrix C contains all or some of magnetic resonance imaging (MRI) signal data acquired from coil elements of a MRI system for all coherently sampled readouts and wherein the different time points t_i are related to different interleaved acquisitions in function of time”.
Mukai, however, teaches 
wherein the matrix C contains all or some of magnetic resonance imaging (MRI) signal data acquired from coil elements of a MRI system for all coherently sampled readouts and wherein the different time points t_i are related to different interleaved acquisitions in function of time ([0028]—[0030], data is re-sorted, “interleaved” in the time domain). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “data reordering/interleaving” facility as taught by Mukai in the method of Meadows in view of Serban.
The justification for this modification would be to avoid performing redundant processing ([0028], Mukai). 
Claims 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Panin (US 2017/0091963 A1 ) in view of Meadows (US 2018/0012132 A1) in view of Serban (EP 2201525 A2). 
Regarding claim 10

Panin discloses 
A system for automatically performing image reconstruction of a biological object ([0047], MRI machines perform image reconstruction on people—biological objects), the system comprising:
a memory for storing acquired magnetic resonance imaging (MRI) signal data acquired at different time points t_i ([0023] & [0044]);
a processor configured for processing the acquired MRI signal data in order to reconstruct an image of the biological object, wherein said processor is configured to ([0022]):
cluster a set of data, wherein the set of data containing at least a part of the acquired MRI signal data and/or data obtained from and/or together with the acquired MRI signal data for each or a part of the different time points t_i ([0046], grouping is a synonym for “clustering”), 
and perform the image reconstruction of the biological object with previously determined acquired signal data ([0003]—[0007]).
Panin does not explicitly teach
“wherein the clustering further comprises:
constructing a matrix C, wherein one dimension T of the matrix C equals a number of the different time points t_i associated to data of a dataset, and wherein at least one other dimension N equals a number of the data of the set of data 

acquired for at least one of the different time points t_i, so that with respect to the dimensions T and N, an element Cij of the matrix C is a value n_j of one of the data of the dataset acquired at a time point t_i; performing a similarity clustering based on the matrix C, wherein the different time points t_i for which the data values whose difference is smaller than a threshold value are grouped together to form clusters; select at least one of the clusters and determining for each of the different time points t_i that are part of the at least one cluster all acquired signal data that have been acquired within a predefined temporal threshold with respect to a considered time point t_i from the different time points t_i.”
Meadows, however, teaches  
wherein the clustering further comprises:
constructing a matrix C, wherein one dimension T of the matrix C equals a number of the different time points t_i associated to data of a dataset (claim 1  the state of “transitions over time” are used to construct a matrix), and 
wherein at least one other dimension N equals a number of the data of the set of data acquired for at least one of the different time points t_i, so that with respect to the dimensions T and N, an element Cij of the matrix C is a value n_j of one of the data of the dataset acquired at a time point t_i (the clusters 0 through k create chain of operational states in the matrix, claim 1);

 performing a similarity clustering based on the matrix C, wherein the different time points t_i for which the data values whose difference is smaller than a threshold value are grouped together to form clusters (claim 11, step B3 is repeated and then chain is built with “optimal clustering”)
Panin and Meadows together do not teach 
“select at least one of the clusters and determining for each of the different time points t_i that are part of the at least one cluster all acquired signal data that 
have been acquired within a predefined temporal threshold with respect to a considered time point t_i from the different time points t_i”
Serban, however, teaches 
select at least one of the clusters and determining for each of the different time points t_i that are part of the at least one cluster all acquired signal data that 
have been acquired within a predefined temporal threshold with respect to a considered time point t_i from the different time points t_i ([0060]—[0063], the clustering algorithm acquires temporal data with different thresholds [0040]—[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “clustering matrix as taught by Meadows as well as the “temporal thresholds” as taught by Serban in the system of Panin. 

The justification for this modification would be to use a “clustering algorithm to a identify “temporal patterns” in targeted imaged regions ([0013]—[0018], Serban) and to apply this facility to MRI technology specifically. 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panin (US 2017/0091963 A1 ) in view of Meadows (US 2018/0012132 A1) in view of Serban (EP 2201525 A2) in view of Avinash et al. (US 2007/0118399 A1).
Regarding claim 11
Panin in view of Meadows in view of Serban teach the system according to claim 10, 
Although strongly implied, Meadows in view of Serban do not explicitly teach 
“a MRI imaging system for acquiring the acquired MRI signal data; and 
a display for displaying the reconstructed image provided by said processor”.
Avinash, however, teaches  
a MRI imaging system for acquiring the acquired MRI signal data ([0112]); and 
a display for displaying the reconstructed image provided by said processor ([0015] & [0066]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “MRI facility with display” as taught by Avinash in the system of Meadows in view of Serban.
The justification for this modification would be to use the data to produce and MRI image and then use a computer/processor to display the image.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852